Peters, C. J.
Me think that one creditor has not a right of appeal from the allowance of the claim of another creditor against the estate of a debtor who makes a settlement by composition proceedings in insolvency. If such an appeal were allowable, the settlement of an estate that is intended to be expeditious and not hampered by many of the forms usual in other classes of cases, might become, by the wilfulness of parties, a protracted and expensive litigation. The creditor is deprived of no right in disallowing his claim to prosecute an appeal. It is not possible to see how an appeal could be useful to him. His own claim would be neither increased nor decreased thereby. The conception is impracticable.
This conclusion is within the rule of several cases touching similar questions. Ex parte, Haynes, 76 Maine, 394; Ex parte, Morgan, 78 Maine, 36; Messer v. Storer, 79 Maine, 512.
The creditor has remedy enough by an action on his own debt, if any fraud be committed by the insolvent, by virtue of section sixty-two of chapter seventy of the Revised Statutes.

Exceptions overruled.

Virgin, Libbet, Emery, Haskell and Whitehouse, JJ., concurred.